Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 9, the prior art of record fails to teach or suggest, a manufacturing method of a chip package, comprising: bonding a first die and a second die, wherein the first die and the second die respectively have a first conductive pad and a second conductive pad; forming a molding material to cover the first die and the second die; removing a portion of the molding material surrounding the second die, such that the molding material has a top portion, a bottom portion, and an inclined portion adjoins the top portion and the bottom portion, wherein the top portion is located on the second die, the bottom portion is located on the first die, and the portion removed has a thickness smaller than a thickness of the molding material; respectively forming a first through hole and a second through hole in the bottom portion and the top portion of the molding material, such that the first second conductive pad and the second conductive pad are respectively exposed from the first through hole and the second through hole; and forming a redistribution layer disposed along the top portion, the inclined portion, and the bottom portion, wherein the redistribution layer extend to the first conductive pad in the first through hole and the second conductive pad in the second through hole.


With respect to claim 15, the prior art of record fails to teach or suggest, a manufacturing method of a chip package, comprising: bonding a first die and a second die, wherein the first die and the second die respectively have a first conductive pad and a second conductive pad; forming a molding material to cover the first die and the second die; removing a portion of the molding material surrounding the second die to form an obtuse angle between an inclined portion and a bottom portion surrounding the second die, such that the molding material has a top portion, and the inclined portion adjoins the top portion and the 3Serial No.: 16/941,465 Docket No.: 1314/296Abottom portion, and wherein the top portion is located on the second die, and the bottom portion is located on the first die; respectively forming a first through hole and a second through hole in the bottom portion and the top portion of the molding material, such that the first conductive pad and the second conductive pad are respectively exposed from the first through hole and the second through hole; and forming a redistribution layer disposed along the top portion, the inclined portion, and the bottom portion, wherein the redistribution layer extend to the first conductive pad in the first through hole and the second conductive pad in the second through hole.
Claims 16-20 are allowed as being directly or indirectly dependent of the allowed independent base claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894